Citation Nr: 9919857	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-24 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1996, wherein the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) confirmed and continued a 
noncompensable evaluation for bilateral hearing loss 
disability; and a rating action of February 1998, wherein the 
RO increased the rating for that disability to 10 percent, 
effective as of June 11, 1996, the date of receipt of the 
veteran's claim.  The veteran has indicated continued 
disagreement with the rating assigned for this disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Bilateral hearing loss disability is manifested by an 
average pure tone threshold of 60 decibels in the right ear 
and 61 decibels in the left ear, at 1000, 2000, 3000 and 4000 
hertz, and by speech recognition of 80 percent in each ear.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing 
loss disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87 (as amended, 64 Fed. 
Reg 25202-25210, May 11, 1999; effective June 10, 1999), 
Diagnostic Code 6101 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initially, the Board finds that this claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, the veteran has presented a claim that is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not been sought by VA or already 
associated with his claims folder, are available.  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him with regard to 
this claim has been satisfied pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).

Service connection for bilateral hearing loss disability was 
granted by the Montgomery RO by means of a rating decision 
dated in December 1991 following review of the pertinent 
evidence, which included the veteran's service medical 
records and the report of an October 1991 VA audiometric 
examination.  The RO found that bilateral hearing loss 
disability was initially shown during service, as indicated 
by the reports of inservice medical examinations.  A 
noncompensable rating was assigned.

The veteran, in essence, now contends that his bilateral 
hearing loss disability is more severe than the 10 percent 
rating that was assigned in the course of the current 
adjudication, and that a higher rating should be awarded.  
After a review of the record, however, the Board finds that 
the preponderance of the evidence does not support his 
contentions, and that his claim fails.

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 
38 C.F.R. § 4.87 (1998) of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (Schedule).  Under these 
criteria, the degree of disability for bilateral service-
connected hearing loss disability is determined by 

application of a rating schedule that establishes 11 auditory 
acuity levels, ranging from Level I (for essentially normal 
acuity) through Level XI (for profound deafness).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87, Diagnostic Codes 6100 through 6110 (1998).  It is 
noted, in passing, that, while these regulations were 
recently revised, the changes set forth therein are 
applicable only in specific circumstances, none of which are 
shown to be present in this case.  See 64 Fed. Reg 25202-
25210, May 11, 1999 (effective June 10, 1999).

With regard to the instant case, the Board notes that the 
report of the most recent VA audiological examination of the 
veteran's hearing acuity, dated in October 1997, shows that 
the average pure tone threshold at 1000, 2000, 3000 and 4000 
hertz was 60 decibels in the right ear and 61 decibels in the 
left ear.  This report also shows that speech recognition was 
80 percent in each ear.  Under the criteria set forth in the 
Schedule, the veteran's hearing loss is assigned Level IV for 
each ear.  This degree of bilateral hearing loss, as 
determined by the Schedule, warrants the assignment of a 10 
percent rating.  

The Board notes that the veteran has pointed out that, under 
the Schedule, the degree of hearing impairment he exhibited 
in October 1997 approaches, but does not satisfy, the 
criteria for assignment of Level V (and thereby the award of 
a 20 percent rating for bilateral hearing loss disability) 
for each ear.  While the Board is sympathetic to his 
contentions, it must also particularly note, in that regard, 
that the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
held that "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The regulations do 
not permit VA to go beyond the rote use (or "mechanical 
application") of the rating criteria with regard to the 
assignment of schedular ratings for bilateral hearing loss 
disability.

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for bilateral hearing loss disability.  

38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87 (as amended,  64 Fed. Reg 25202-25210, May 11, 
1999; effective June 10, 1999), Diagnostic Code 6101 (1998).  
In addition, the record does not reflect any request by him 
that the question of entitlement to an increased rating for 
bilateral hearing loss disability be referred to the RO for 
consideration by the appropriate VA officials as to whether 
an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder.  See Floyd v. Brown, 
9 Vet.App. 88 (1996).  


ORDER

An increased rating for bilateral hearing loss disability is 
denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

